DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
After further search and thorough examination of the application in view of the applicant’s arguments and amendments, claims 1-12 are found to be in condition for allowance.
The following is an examiner’s statement of reasons for allowance: The applicant teaches a method for synchronizing operations of incompatible system systems and a power supply which includes receiving by the power supply a universal synchronization signal from a beacon of a first system, generating a phase shifted Alternating Current (AC) signal by applying a phase offset to an input AC power signal in accordance with the determined value for the phase offset setting, buffering the phase shifted AC signal to generate an output AC power signal, using a zero crossing of the output AC power signal to synchronize transmit and .receive operations of a second system of the incompatible systems with the first system’s transmit and receive operations, wherein the value for a phase offset setting is determined by generating a digital line reference signal using the information contained in the wireless universal synchronization signal, processing the digital line reference signal by a first Phase Lock Loop (“PLL”) to determine a first zero crossing location, processing the input AC power signal by a second PLL to determine a location of a second zero crossing location, and determining a difference between the first and second zero crossing locations. These limitations were not shown by the prior art of record.
.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL ST CYR whose telephone number is (571)272-2407.  The examiner can normally be reached on M to F 8:00-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


DANIEL . ST CYR
Examiner
Art Unit 2876



/DANIEL ST CYR/Primary Examiner, Art Unit 2876